
	
		I
		112th CONGRESS
		1st Session
		H. R. 3462
		IN THE HOUSE OF REPRESENTATIVES
		
			November 17, 2011
			Mr. Clarke of
			 Michigan (for himself, Mr.
			 Benishek, Mr. Huizenga of
			 Michigan, and Mr. Walberg)
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To require the Secretary of Veterans Affairs to make
		  tuition payments for veterans enrolled in institutions of higher learning who
		  are receiving assistance under the Post-9/11 Educational Assistance Program by
		  not later than the tuition due date for the quarter, semester, or
		  term.
	
	
		1.Requirement that the
			 Secretary of Veterans Affairs make tuition payments for veterans enrolled in
			 institutions of higher learning who are receiving assistance under the
			 Post-9/11 Educational Assistance Program by not later than the tuition due date
			 for the quarter, semester, or term
			(a)Payment of
			 tuition by first day of quarter, semester, or termSection
			 3313(d)(1) of title 38, United States Code, is amended—
				(1)by inserting
			 before the period at the end the following: , and shall be paid not
			 later than the date on which the tuition payment is due, as established by the
			 institution of higher learning; and
				(2)by adding at the
			 end the following new sentence: In determining the amount of a payment
			 described in this paragraph, the Secretary shall take into consideration any
			 waiver of, or reduction in, tuition and fees and any scholarship or other
			 Federal, State, institutional, or employer-based aid or assistance that is made
			 or awarded as of the date on which the tuition payment is due. In the event
			 that any such waiver, reduction, scholarship, aid, or assistance is made or
			 awarded after such date, the institution of higher learning shall repay to the
			 Secretary an amount equal to the amount of such waiver, reduction, scholarship,
			 aid, or assistance..
				(b)Effective
			 dateThe amendments made by subsection (a) shall apply with
			 respect to payments of educational assistance made for a quarter, semester, or
			 term that begins after the date of the enactment of this Act.
			
